Title: To Thomas Jefferson from R. Van Brunt, 3 January 1807
From: Van Brunt, R.
To: Jefferson, Thomas


                        
                            Sir/
                            
                                3 Jan. 1807
                            
                        
                        Attached to principles of civil liberty to the happiness of their Country and to the Chief Magistrate of its
                            choice, the Republicans of the County of Kings have viewed with approbation the addresses which have been presented from
                            various portions of the Union requesting a continuance of your great and emiment services—
                        They have considered it their duty to unite with their Republican Fellow Citizens, and to mingle in the
                            general voice. We have been appointed a Committee to express to you their sentiments.
                        While so many Nations are rendered unhappy by war, while the blessings of peace and freedom are denied to
                            Millions of the human race, the Citizens of these United States are destinguished for the enjoyment of social felicity,
                            Commerce and agriculture equally floirsh, Industry receives the reward of its labours, and the hand of Goverment instead
                            of imposing unnecessary burthens is only felt in the happiness it dispences and in the protection which it affords.—
                        For these preeminent and enviable priveleges we are indeed indebted to the beneficent dispensations of
                            Providence Yet Sir we are equally sensible that under Heaven they are secured to us by the Wisdom of the general
                            Government and the influence of your patriotic virtues.—
                        It is with the utmost regret we have heard a rumour of your intending to retire from Public life at the
                            expiration of the period for which you are elected. While we properly appreciate the motives upon which such a wish might
                            be founded and while we acknowledge that under ordinary circumstances the distinguished benefits you have rendered to your
                            Country would have entitled you to have gratified a taste for retirement, permit us to state that the present situation of
                            affairs requires the aid of your experience and talents; and suffer us to indulge the hope that you will yield your
                            private inclinations to the general sentiment—
                        While our foreign relations are in an unsettled State and negotiations equally difficult and important are
                            depending While domestic parties retain the present degree of violence, and while unhappy dissentions exist in several
                            parts of the Union among those who bear the Republican name; every sincere and ardent Patriot must cherish the fond hope,
                            that we shall retain a Chief Majistrate who inspires the respect of foreign nations and in attachment and confidence
                            towards whom we are all united.
                        It cannot sir be necessary that we should enter into a detail of all the various reasons which induce the
                            Republicans of your Country to desire your continuing to preside in our national Councils; Most of those reasons must be
                            present to your mind and we are sensible that you must entertain a willingness to afford them their proper weight—Permit
                            us therefore in the name of our Constituents and in their behalf as well as in our own respectfully to solicit your
                            Consent again to receive the suffrages of your Country for the important Office which you at present fill—
                        We are sir with sincere attachment and with the greatest respect—
                        Your Republican fellow Citizens.
                        
                            R. Van Brunt, Chairman
                            
                                and 16 other signatures
                     
                        
                    